457 F.2d 974
UNITED STATES of America, Plaintiff-Appellee,v.Oren Paul NORFOLK, Defendant-Appellant.
No. 71-3312 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
March 30, 1972.Rehearing Denied April 17, 1972.

Before BELL, DYER and CLARK, Circuit Judges.
PER CURIAM:


1
Affirmed. See Local Rule 21.**  The facts do not make out a denial of the right to speedy trial.  Cf. United States v. Jones, 5 Cir., 1972, 457 F.2d 697.  On pre-indictment delay, see United States v. Judice, 5 Cir., 1972, 457 F.2d 414.



*
 Rule 18, 5 Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409


**
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966